UN|TED STATES DlSTRlCT COURT
EASTERN DlSTRlCT OF MlCH|GAN
SOUTHERN DlVlSlON

DOUGLAS DUANE AUST|N,
Petitioner, Civil Action No. 18-CV-12201
HONORABLE GEORGE CARAl\/l STEEH
v. UN|TED STATES DlSTRlCT JUDGE
PAT WARREN,
Respondent.

/
OP|NlON AND ORDER SUMMAR|LY D|SM|SS|NG
THE PET|T|ON FOR A WR|T OF HABEAS CORPUS
AND DECL|N|NG TO |SSUE A CERT|F|CATE OF
APPEALAB|L|TY OR LEAVE TO APPEAL IN FORMA PAUPERIS
Doug|as Duane Austin, (“Petitioner”), confined at the Lenox

Correctiona| Facility in lVlacomb, l\/|ichigan, filed a pro se petition for a writ
of habeas corpus pursuant to 28 U.S.C. § 2254, challenging his plea based
convictions for two counts of armed robbery, Nlich. Comp. Laws § 750.529.
Respondent filed a motion to dismiss the petition, on the ground that it was
not timely filed in accordance with the statute of limitations contained in 28

U.S.C. § 2244 (d)(1 ). For the reasons stated below, the petition for a writ

of habeas corpus is summarily dismissed.

l. Background

Petitioner was convicted following the entry of a guilty plea in the
Oakland County Circuit Court. The Michigan Court of Appea|s denied
petitioner’s delayed application for leave to appeal for “|ack of merit in the
grounds presented.” People v. Austin, No. 326815 (l\/lich. Ct. App. May 21,
2015). Petitioner filed an application for leave to appeal with the l\/lichigan
Supreme Court, which resulted in his case being remanded back to the
Oakland County Circuit Court on December 22, 2015, for the judge to
consider whether a different sentence would have been imposed, in light of
the Michigan Supreme Court’s decision in People v Lockridge, 498 Mich
358 (2015), which rendered the Michigan Sentencing Guidelines advisory
rather than mandatory. People v. Austin, 498 Mich. 946 (2015),

On lVlarch 4, 2016, the Oakland County Circuit Courtjudge indicated
that he Would have imposed the same sentence. Petitioner did not appeal
from this decision.

Petitioner signed and dated his habeas petition on July 5, 2018.1

Respondent filed a motion to dismiss the petition on statute of

 

lUnder the prison mailbox ru|e, this Court will assume that petitioner actually filed
his habeas petition on Ju|y 5, 2018, the date that it was signed and dated. See Towns v.

U.S., 190 F.3d 468, 469 (6th Cir. 1999).
_2_

limitations grounds on January 24, 2019.
|l. Discussion

Respondent has filed a motion to dismiss the petition for a writ of
habeas corpus on the ground that the petition was not filed in compliance
with the statute of limitations. ln the statute of limitations context,
“dismissal is appropriate only if a complaint clearly shows the claim is out
of time.” Harris v. New York, 186 F.3d 243, 250 (2nd Cir.1999); see also
Cooey V. Strickland, 479 F.3d 412, 415-16 (6th Cir. 2007).

The Antiterrorism and Effective Death Penalty Act (“AEDPA"), which
Was signed into law on April 24, 1996, amended the habeas corpus statute
in several respects, one of which was to mandate a statute of limitations for
habeas actions. 28 U.S.C. § 2244(d) imposes a one-year statute of
limitations upon petitions for habeas relief:

(1) A 1-year period of limitation shall apply to an application for

a writ of habeas corpus by a person in custody pursuant to the

judgment of a State court. The limitation period shall run from the

latest of--

(A) the date on which the judgment became final by the

conclusion of direct review or the expiration of the time for seeking

such review;

(B) the date on which the impediment to Hling an application

created by State action in violation of the Constitution or laws of
the United States is removed if the applicant was prevented from

_3_

filing by such State action;

(C) the date on which the constitutional right asserted was

originally recognized by the Supreme Court if the right has been

newly recognized by the Supreme Court and made retroactively
applicable to cases on collateral review; or

(D) the date on which the factual predicate of the claim or claims

presented could have been discovered through the exercise of

due diligence.

Although not jurisdictional, the AEDPA's one year limitations period
“effective|y bars relief absent a showing that the petition’s untimeliness
should be excused based on equitable tolling and actual innocence." See
Akrawi v. Booker, 572 F.3d 252, 260 (6th Cir. 2009). A petition for a writ of
habeas corpus must be dismissed where it has not been filed within the
one year statute of limitations. See HoI/oway v. Jones, 166 F. Supp. 2d
1185, 1187 (E.D. l\/lich. 2001). Furthermore, a merits decision is
unnecessary where a district court denies a habeas petition on statute of
limitations grounds. See Bachman v. Bag/ey, 487 F.3d 979, 982 (6th Cir.
2007)

Although the Michigan appellate courts affirmed petitioner’s
conviction in 2015, petitioner’s case was remanded to the Oakland County

Circuit Court for possible re-sentencing pursuant to People v. Lockridge.

Where a state appellate court aerms a habeas petitioner’s conviction but

_4_

reverses his sentence, the judgment against the petitioner becomes final,
for commencing the one-year period for filing a habeas petition, when
direct review of the new sentence is completed or the time for petitioner to
seek direct review expired. See Rashad v. Laf/er, 675 F.3d 564, 567-69
(6th Cir. 2012). Fol|owing remand, the Oakland County Circuit court
affirmed the original sentence on l\/larch 4, 2016. Petitioner did not appeal
this decision. ECF 9-1, PagelD.63.

The court must initially determine when petitioner’s conviction
became “fina|," in order to determine when the limitations period began
running. See l/l/illiams v. l/l/ilson, 149 F. App’x 342, 345 (6th Cir. 2005). For
purposes of commencing the one year limitations period pursuant to §
2244(d)(1)(A), a state-court judgment becomes “final" when direct review
by the state court ends or when the time to seek direct review expires,
whichever comes |ater. See Wi'/berger v. Can‘er, 35 F. App’x 111, 114 (6th
Cir. 2002).

The Oakland County Circuit Court affirmed petitioner’s sentence on
l\/larch 4, 2016. Petitioner had six months after denial of a re-sentence, to
file a delayed application for leave to appea|, pursuant to lVl.C.R.

7.205(F)(3). Because petitioner never filed leave to appeal from the circuit

court’s denial of a re-sentence, the judgment of sentence became finalized,
for the purposes of § 2244(d)(1)(A), six months after the sentencing, when
the time limit for filing a direct appeal in the Michigan Court of Appeals
expired pursuant to lVl.C.R. 7.205(F)(3). See l/l/illiams v. Birkett, 670 F.3d
729, 731 (6th Cir. 2012). Petitioner had until September 6, 2016,2 to timely
file a delayed application for leave to appeal with the Michigan Court of
Appeals. The AEDPA’s one-year statute of limitations for filing a habeas
petition began running on September 7, 2016. Petitioner had one year to
file his habeas petition from this date. Petitioner filed a pro se habeas
petition on Ju|y 5, 2018. The petition is untime|y.

The AEDPA's statute of limitations “is subject to equitable tolling in
appropriate cases.” Ho/land v. F/orida, 560 U.S. 631, 645 (2010). A
habeas petitioner is entitled to equitable tolling “on|y if he shows ‘(1) that he
has been pursuing his rights diligent|y, and (2) that some extraordinary
circumstance stood in his way”’ and prevented the timely filing of the
habeas petition. Id. at 649 (quoting Pace v. DiGug/ie/mo, 544 U.S. 408, 418

(2005)). The Sixth Circuit has observed that “the doctrine of equitable

 

2September 4, 2016 fell on a Sunday and September 5, 2016 was a legal holiday
(Labor Day); therefore, petitioner had until September 6, 2016, to file a delayed
application for leave to appeal See MCR 1.108(1).

_6-

tolling is used sparingly by federal courts.” See Robertson v. Simpson, 624
F.3d 781, 784 (6th Cir. 2010). Thus, the burden is on a habeas petitioner
to show that he is entitled to the equitable tolling of the one year limitations
period. /d.

Petitioner alleges that he is entitled to equitable tolling due to his
mental impairment, which prevented the timely filing of his habeas petition.
A petitioner’s mental incompetence, which prevents the timely filing of a
habeas petition can be an extraordinary circumstance to excuse a
petitioner’s failure to file a timely petition and entitle him to equitable tolling
of the AEDPA's statute of limitations based on mental incompetence;
however, a petitioner must demonstrate that “(1) he is mentally
incompetent and (2) his mental incompetence caused his failure to comply
With AEDPA's statute of limitations." See Ata v.Scutt, 662 F.3d 736, 742.
But, “[A] blanket assertion of mental incompetence is insufficient to toll the
statute of limitations.” ld. The petitioner must show "a causal link between
the mental condition and untimely filing.” /d.

The Sixth Circuit has noted that “mental illness is not the same as
mental incompetence." Watkins v. Deange/o-Kipp, 854 F.3d 846, 852 (6th

cir. 2017) (ciiing cowans v. Bag/ey, 639 F.3d 241, 247-48 ieth cir. 2011)).

Although petitioner claims that he suffers from a major mental health
disorder which prevented him from preparing his habeas petition, ECF 1,
PagelD.16, the record does not support a finding that petitioner was
incompetent during any portion of the statute of limitations period. See
Price v. Jamrog, 79 F. App’x 110, 112-13 (6th Cir. 2003)(determining that,
though the petitioner argued that he suffered from bipo|ar disorder, there is
nothing in the record to suggest that petitioner was incompetent during all
or even a significant portion of the limitations period).

Furthermore, petitioner contacted a “|egal writer” to put together a habeas
petition prior to the running of the statute of limitations. (See ECF 1,
PagelD.16. “ln the pursuant year following my Michigan Supreme Court
Decision, l sought the help of a [* ‘legal Writer’] who told me he would help
me put together my Habeas petition. . . . After payment he told me, ‘l’|l put
everything together and get back to you.’...The ‘legal writer’ never
contacted me again after that, which pushed me past by deadline.").
Petitioner was competent enough to pursue his claims and seek legal
assistance See Price v. Lewis, 119 F. App’x 725, 726-27 (6th Cir.
2005)(petitioner failed to demonstrate that his mental illness “actua|ly

prevent[ed]” him from pursuing his legal rights because petitioner “actively

pursued his claims during the limitations period by seeking and obtaining
help completing legal paperwork”). Although petitioner claims that the
“|egal writer” did not inform him of the deadline for filing a habeas petition, a
petitioner’s “alleged unawareness of the one year limitations period
imposed by the AEDPA cannot serve to equitably toll the one year statute
of limitations.” Brown v. McKee, 232 F. Supp. 2d 761, 767 (E.D. Mich.
2002). Petitioner has failed to show that he was mentally incompetent
during the limitations period or that his mental incompetence caused the
untimely filing of his habeas petition.

The one year statute of limitations may be equitably tolled if the
petitioner can make a credible showing of actual innocence under the
standard enunciated in Sch/up v. Delo, 513 U.S. 298 (1995). McQui`ggin v.
Perkins, 569 U.S. 383, 386 (2013). The Supreme Court cautioned that
“tenable actual-innocence gateway pleas are rare[.]” Id. “[A] petitioner
does not meet the threshold requirement unless he persuades the district
court that, in light of the new evidence, no juror, acting reasonably, Would
have voted to find him guilty beyond a reasonable doubt.” /d. (quoting
Schlup, 513 U.S., at 329). lV|oreover, in determining Whether petitioner

makes out a compelling case of actual innocence, so as to toll the

AEDPA's limitations period, “‘the timing of the [petition]’ is a factor bearing
on the ‘reliability of th[e] evidence’ purporting to show actual innocence.” Id.
(quoting Schlup, 513 U.S. at 332). For an actual innocence exception to be
credible under Schlup, such a claim requires a habeas petitioner to support
his allegations of constitutional error “with new reliable evidence--whether
it be exculpatory scientific evidence, trustworthy eyewitness accounts, or
critical physical evidence--that was not presented at trial.” Schlup, 513 U.S.
at 324.

Petitioner’s case falls outside of the actual innocence tolling
exception, because petitioner has presented no new, reliable evidence to
establish that he was actually innocent of the crimes charged. See Ross v.
Berghuis, 417 F.3d 552, 556 (6th Cir. 2005). Although petitioner
challenges the scoring of his sentencing guidelines, he does not claim that
he is innocent of the underlying charges. Because the “AEDPA’s time
limitations apply to the typical case in which no allegation of actual
innocence is made,” petitioner’s claims are barred by the AEDPA's statute
of limitations. MCQuigg/'n, 569 U.S. at , 394.

ll|. Conc|usion

The Court determines that the current habeas petition is barred by

-10_

the AEDPA's one year statute of limitations contained in § 2244(d)(1). The
Court will summarily dismiss the current petition. The Court will also deny
petitioner a certificate of appealability 28 U.S.C. § 2253(c)(1)(A) and
F.R.A.P. 22(b) state that an appeal from the district court’s denial of a writ
of habeas corpus may not be taken unless a certificate of appealability
(COA) is issued either by a circuit court or district courtjudge. lf an appeal
is taken by an applicant for a writ of habeas corpus, the district courtjudge
shall either issue a certificate of appealability or state the reasons why a
certificate of appealability shall not issue. F.R.A.P. 22(b). To obtain a
certiticate of appealability, a prisoner must make a substantial showing of
the denial of a constitutional right. 28 U.S.C. § 2253(c)(2).

When a district court denies a habeas petition on procedural grounds
without reaching the prisoner’s underlying constitutional claims, a certificate
of appealability should issue, and an appeal of the district court’s order may
be taken, if the petitioner shows that jurists of reason would find it
debatable whether the petitioner states a valid claim of the denial of a
constitutional right, and thatjurists of reason would find it debatable
whether the district court was correct in its procedural ruling. Slack v.

McDanie/, 529 U.S. 473, 484 (2000). “The district court must issue or deny

-11-

a certificate of appealability when it enters a final order adverse to the
applicant.” See Ru|es Governing § 2254 Cases, Rule 11(a), 28 U.S.C. foll.
§ 2254.

The Court will deny petitioner a certificate of appealability, because
reasonable jurists would not Hnd it debatable whether this Court was
correct in determining that petitioner had filed his habeas petition outside of
the one year limitations period. Grayson v. Grayson, 185 F. Supp. 2d 745,
753 (E.D. Mich. 2002). The Court will also deny petitioner leave to appeal
in forma pauperis, because the appeal would be frivolous. Myers v. Straub,
159 F. Supp. 2d 621, 629 (E.D. Mich. 2001).

lV. QU

Based upon the foregoing, lT lS ORDERED that the petition for a writ
of habeas corpus is DlSMlSSED WlTH PREJUD|CE.

lT lS FURTHER ORDERED That a certificate of appealability is
DEN|ED.

lT lS FURTHER ORDERED that petitioner will be DEN|ED leave to
appeal in forma pauperis
Dated: April 11, 2019

s/_Ge_orge Caram Steeh

GEORGE CARAN| STEEH
UN|TED STATES DlSTRlCT JUDGE

-12_

 

 

CERT|F|CATE OF SERV|CE

Copies of this Order Were served upon attorneys of record on
April 11, 2019, by electronic and/or ordinary mail and also on
Douglas D. Austin #734847, Macomb Correctional Facility,
34625 26 Mi|e Road. New Haven, lVll 48048.

S/B_arb_aM
Deputy Clerk

 

_13-

 

